Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 2004, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment as a payroll coordinator without good cause. The record establishes that claimant and her husband both worked for the same employer. When her husband was fired, claimant discussed her employment with the human resource department. At that time, she concluded that due to her husband’s termination and her anticipation that she too was about to be fired given problems with her supervisor who had recently put her on a final warn*974ing status for insubordination, it was in everyone’s best interest that she resign.
It is well settled that failure to get along with or receiving criticism from one’s supervisor generally does not constitute good cause for leaving employment (see Matter of Peterson [Commissioner of Labor], 292 AD2d 697, 697-698 [2002], lv denied 98 NY2d 608 [2002]; Matter of Bradley [Hudacs], 190 AD2d 949, 950 [1993]; Matter of Fil [Hartnett], 174 AD2d 908 [1991]). Here, a review of the e-mails from claimant’s supervisor and claimant’s testimony regarding her supervisor’s conduct support the Board’s conclusion that the work environment was not so intolerable as to justify claimant’s resignation. To the extent that claimant thought she was going to be fired, quitting in anticipation of discharge does not constitute good cause for leaving one’s employment (see Matter of Zevallos [Commissioner of Labor], 9 AD3d 776, 777 [2004]; Matter of Barney [North Star Indus.—Hudacs], 196 AD2d 924, 925 [1993]; Matter of Bradley [Hudacs], supra at 950). We have reviewed claimant’s remaining contentions, including her assertion of due process violations, and find them to be without merit.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.